Case: 15-11699    Date Filed: 10/05/2015   Page: 1 of 2


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 15-11699
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 3:14-cr-00040-HES-MCR-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus


CHARLES FRANKLIN HUDSON, JR.,

                                                           Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (October 5, 2015)

Before MARTIN, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

     Roland Falcon, appointed counsel for Charles Hudson, Jr., has filed a motion
              Case: 15-11699     Date Filed: 10/05/2015   Page: 2 of 2


to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Hudson’s convictions and total sentence are AFFIRMED.




                                          2